Title: To Alexander Hamilton from Thomas Porter, 7 September 1799
From: Porter, Thomas
To: Hamilton, Alexander


          
            Sir,
            September 7th. 1799 Cæcil County Maryland
          
          I saw a Notification in the news paper—dat’d Septr. 2sd. 99 Trentown  requesting all officers of the  first Regiments of Artillerists Engineers and of the first Second third and fourth regiments Infantry in the Service  of the unit’d States who are from whatever Cause absent  from their Commands to report Themselves to Majr. Ge’r’l Alexander Hamilton without delay. 
          Notice was given me the 11 of March 1799—from the War Office that I am appointed an Ensign in the Second regiment of Infantry of the army of the United States. 
          I wrote my letter of acceptance the 30 of May last &c—
          I have remain’d near the Post office Warwick Cæcil County  Maryland  & Shall untill farther orders.
          A Letter direct’d to the above office I can gat at any time
          I am Sir with respect yor obedt & most, H, Sert
          
            Thomas Porter
          
        